Order, Supreme Court, Bronx County, entered on January 7, 1975, which denied, in part, plaintiff’s application to modify a judgment of divorce, unanimously modified, on the law and the facts, to the extent of reducing the amount to be paid to the wife as alimony to $25 per week, and, as so modified, the order is affirmed, without costs and without disbursements. Upon the present record, considering all the facts disclosed on the reference, sufficient was demonstrated to warrant a reduction of the amount of support for the wife, and the divorce judgment should have been modified by reducing the alimony award to the extent indicated herein. Concur — Stevens, P. J., Markewich, Kupferman, Lupiano and Nunez, JJ.